Citation Nr: 1028082	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for left varicocele.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that a Decision Review Officer considered the 
Veteran's claim on the merits in the June 2007 statement of the 
case.  The Board has a legal duty to address the "new and 
material evidence" requirement of 38 C.F.R. § 3.156 in such 
instances regardless of the actions of the RO and has 
recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's VA Form 9, Appeal to the Board, he requested a 
hearing before the Board at its central office in Washington, DC.  
In May 2010, the Board informed the Veteran that his hearing had 
been scheduled in August 2010.  In June 2010, the Veteran 
informed the Board he had moved to Southern Virginia and wanted a 
hearing closer to his new home.  He subsequently clarified that 
he wanted a hearing before the Board at his local RO, which in 
this case is now the Roanoke, Virginia, RO.

Accordingly, the case is REMANDED for the following action:

In light of the Veteran's move to Southern 
Virginia, a hearing before a traveling 
section of the Board should be scheduled at 
the Roanoke, Virginia, RO.  The Roanoke RO 
must schedule the appellant for a hearing in 
accordance with the appellant's docket 
number.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

